J-A10014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARK BERGKVIST                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY SEARER, A. SCHULMAN,               :   No. 1782 EDA 2019
    INC. AND CHESTER M. GIBSON                 :

                Appeal from the Judgment Entered June 11, 2019
     In the Court of Common Pleas of Chester County Civil Division at No(s):
                                 2016-02943-TT


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                             FILED DECEMBER 15, 2020

        Mark Bergkvist appeals from the June 11, 2019 judgment entered in

favor of Appellee Jeffrey Searer in this personal injury case, after the jury

found no negligence on the part of Mr. Searer. Mr. Bergkvist contends that

the trial court abused its discretion in instructing the jury on the sudden

emergency doctrine. After thorough review, we affirm.

        We glean the following from the evidence adduced at trial. On April 4,

2015, Mr. Bergkvist was driving his vehicle northbound on Lenape Road,

designated as Pennsylvania Route 52, in Chester County. Defendant Chester

Gibson was sawing a felled tree into smaller logs on a hill adjacent to the

roadway. As Mr. Bergkvist approached, a two-foot-long log rolled down the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10014-20


hill, into a gully, and up into the road directly in front of Mr. Bergkvist’s vehicle.

Mr. Bergkvist applied his brakes but the front tires of his pick-up truck drove

over the log. The log became lodged between the undercarriage of his truck

and the road, and the vehicle stopped abruptly. A ten-foot-long scrape mark

on the pavement suggested that the log may have caused the truck to stop

more quickly than normally would be expected.

      Mr. Searer had been traveling behind Mr. Bergkvist in the northbound

direction for approximately a mile.       He was familiar with the road as he

traveled it daily. He testified that he was not speeding or distracted. As he

rounded a curve in the road, he saw Mr. Bergkvist’s truck ahead. However, it

took him a moment to realize that the vehicle was stopped because its brake

lights were not illuminated. When he realized the vehicle was not moving, Mr.

Searer immediately applied his brakes, but could not stop in time. His vehicle

struck the rear of Mr. Bergkvist’s truck.        Mr. Bergkvist was taken to the

hospital, treated, and released, but was subsequently diagnosed with a

sacroiliac joint dysfunction that required ongoing treatment for pain.

      Mr. Bergkvist’s vehicle was equipped with a windshield dash camera.

Video captured Mr. Bergkvist’s approach, the log rolling onto the roadway, his

vehicle coming to an abrupt stop, and the jolt of the impact caused by Mr.

Searer’s vehicle.     The video was played for the jury.           In addition, Mr.

Bergkvist’s expert engineer, Kevin O’Connor, testified that the time between

the log entering the roadway and the impact of Mr. Searer’s vehicle was only


                                        -2-
J-A10014-20


1.8666 seconds. He offered his opinion that the point where the two vehicles

impacted was visible to motorists traveling northbound like Mr. Searer from a

distance of 350 feet, and that if Mr. Searer had been attentive and driving at

the speed limit, he would have had ample time to stop before colliding with

Mr. Bergkvist’s vehicle.

      Mr. Bergkvist commenced this civil action in the Chester County Court

of Common Pleas on March 28, 2016, with the filing of a complaint against

Chester Gibson, Jeffrey Searer, and Mr. Searer’s employer, A. Schulman, Inc.

By stipulation of the parties dated October 9, 2017, A. Schulman, Inc. was

dismissed from the action and removed from the caption. Prior to trial, Mr.

Bergkvist and Mr. Gibson entered into a joint tortfeasor settlement agreement.

      A three-day jury trial commenced on January 7, 2019. At the close of

the evidence, the trial court charged the jury on both the assured clear

distance ahead rule and the sudden emergency doctrine. The jury returned a

verdict in favor of Mr. Searer after finding no negligence on his part.         Mr.

Bergkvist filed a timely motion for post-trial relief alleging, inter alia, that the

trial court abused its discretion in charging the jury on the sudden emergency

defense. After the trial court denied his motion, Mr. Bergkvist appealed, and

both he and the trial court complied with Pa.R.A.P. 1925.

      Mr. Bergkvist presents two issues for our review, both of which implicate

the sudden emergency doctrine:

      1. Whether a new trial is required because [the trial court]
      committed prejudicial error and/or an abuse of discretion when it

                                       -3-
J-A10014-20


        charged the jury with an instruction regarding the Sudden
        Emergency Doctrine, to which the Plaintiff objected before and
        after the charge to the jury, when the evidence of record
        established Defendant Searer did not meet his burden of proof to
        justify a charge on Sudden Emergency?

        2. Whether the trial court abused its discretion and/or erred as a
        matter of law when it overruled Plaintiff’s objections prior to
        closing, and allowed Defense counsel to make argument regarding
        the sudden emergency doctrine, as the record was devoid of facts
        or evidence that support such a charge and where the charge was
        unduly prejudicial.

Appellant’s brief at 4.

        Mr. Bergkvist claims that the trial court erred in instructing the jury on

the sudden emergency doctrine as Mr. Searer did not offer sufficient evidence

to trigger its application.1      He contends that for Mr. Searer, the “sudden


____________________________________________


1   The proposed standard jury instruction for a sudden emergency provides:

        13.230 * SUDDEN EMERGENCY

        In this case [name of defendant] claims [he] [she] is not liable for
        [name of plaintiff]’s harm because [he] [she] faced a “sudden
        emergency” and responded reasonably under the circumstances.

        In order to establish this defense, [name of defendant] must prove
        to you all of the following:

        1. [name of defendant] faced a “sudden emergency” requiring
        immediate responsive action;

        2. [name of defendant] did not create the “sudden emergency”;
        and

        3. [name of defendant]’s response to the “sudden emergency”
        was reasonable under the circumstances.




                                           -4-
J-A10014-20


emergency” was Mr. Berkvist’s stopped vehicle, which is a normal occurrence

that all drivers are expected to anticipate. The collision was caused, according

to Mr. Bergkvist, by Mr. Searer’s own failure to maintain a proper lookout and

an assured clear distance ahead.

       Our standard of review regarding jury instructions is limited to

determining whether the trial court committed a clear abuse of discretion or

error of law which controlled the outcome of the case.           See Krepps v.

Snyder, 112 A.3d 1246, 1256 (Pa.Super. 2015) (internal citations and

quotation marks omitted). It is our function to determine whether the record

supports the trial court’s decision. See Lockhart v. List, 665 A.2d 1176,

1179 (Pa. 1995).

       With regard to alleged errors in jury instructions, the following principles

inform our review. “[T]he [trial] court may charge only on the law applicable

to the factual parameters of a particular case and it may not instruct the jury

on inapplicable legal issues.”        Pringle v. Rapaport, 980 A.2d 159, 177

(Pa.Super. 2009) (internal quotation marks and citation omitted). “It is not

the function of the trial court in charging a jury to advocate, but rather to

explain the principles of law which are fairly raised under the facts of a



____________________________________________


       [name of defendant] must prove this defense by a preponderance
       of the evidence.

Pa.SSJI (Civ.) 13.320. The instruction given herein conformed to the
suggested standard instruction. See N.T., 1/9/19, at 167.

                                           -5-
J-A10014-20


particular case so as to enable the jury to comprehend the questions it must

decide.”   Drew v. Work, 95 A.3d 324, 329 (Pa.Super. 2014) (quoting

Lockhart, supra at 1179). “If the charge inaccurately describes the law,

there is error.” Cunningham v. Byers, 732 A.2d 655, 659 (Pa.Super. 1999).

However, even if we conclude that the charge was erroneous, we will grant a

new trial only if the jury charge might have prejudiced the appellant. Id.

      Mr. Bergkvist alleges that the trial court should not have instructed the

jury on the sudden emergency doctrine. The sudden emergency doctrine


      is applied only where the situation which arises is sudden and
      unexpected, and such as to deprive the actor of reasonable
      opportunity    for    deliberation   and  considered    decision.
      Furthermore, it obviously cannot serve to excuse the actor when
      the emergency has been created through the actor’s own
      negligence, since he cannot be permitted to shield himself behind
      a situation resulting from his own fault.

W. Prosser and W.P. Keeton, The Law of Torts, 196, 197 (5th ed. 1984)

(footnotes omitted).

      The doctrine operates to excuse a party from failing to exercise the usual

standard of care when confronted with a sudden and unexpected position of

peril created in whole or in part by someone else, and is often asserted in the

context of motor vehicle accidents. Recognizing that a sudden event leaves

little time for someone to fully apprehend the situation and choose the most

prudent course of action, the doctrine requires only that one confronting such

a situation exhibits an “honest exercise of judgment.” McKee v. Evans, 551

A.2d 260, 273 (Pa.Super. 1988) (en banc). In sum, the doctrine provides that

                                     -6-
J-A10014-20


one encountering an emergency situation should not be held to the same

standard of care as someone faced with a foreseeable occurrence if he was

not himself acting carelessly or negligently.

      Mr. Bergkvist directs our attention to McKee, supra at 280, where this

Court articulated the test for the doctrine’s application. See Appellant’s brief

at 12. We held therein that a jury instruction on the doctrine is available to

an individual “[(1)] who suddenly and unexpectedly finds himself confronted

with a perilous situation[, (2)] that permits no opportunity to assess the

danger[, (3)] if [he] respond[s] appropriately, and (4)] . . . proves that he did

not create the emergency.” McKee, supra, at 272-73 (citations omitted).

      The party who pleads the existence of a sudden emergency bears the

burden of proof on this allegation. Drew, at 330 (citing Levey v. DeNardo,

725 A.2d 733, 736 (Pa. 1999)).       Importantly, “where the evidence leaves

some doubt as to whether an emergency situation existed wholly independent

of and not created by [the defendant’s] own acts of negligence or

recklessness, it is incumbent upon the trial court to submit the issue to the

jury for its consideration.” Drew, supra at 330 (citation and quotation marks

omitted).   See also Lockhart, supra at 1183 (holding that where the

evidence does not conclusively establish that the party seeking the defense of

the sudden emergency doctrine created the sudden emergency, the jury

should be instructed on both the assured clear distance rule and the sudden

emergency doctrine). Accord Papandrea v. Hartman, 507 A.2d 822, 826


                                      -7-
J-A10014-20


(Pa.Super. 1986); Potenberg v. Varner, 424 A.2d 1370, 1372 (Pa.Super.

1981).

      As this Court pointed out in Drew, supra at 330, the Supreme Court

first adopted the doctrine more than 160 years ago.         Initially, the sudden

emergency doctrine was quite limited in its application. For many decades,

one could not assert the doctrine in litigation involving an accident between

two vehicles proceeding in the same direction. See Cunningham, supra at

658 (explaining that vehicles moving in the same direction were viewed as

essentially static objects subject to the assured clear distance rule). Rather,

the doctrine was strictly reserved for situations involving instrumentalities

thrust into a driver’s oncoming path of travel, rather than collisions with static

objects. Id. More recently, our Supreme Court has declared those rules to

be too rigid. See Lockhart, supra (holding that whether object is moving or

fixed is relevant but not dispositive of whether doctrine applies); see also

Levey, supra at 736 (reaffirming disapproval of inflexible application of

distinction for static/moving objects). Under current Pennsylvania law, such

facts are now mere considerations to be weighed in determining whether to

apply the doctrine.

      With the greater flexibility in the application of the sudden emergency

doctrine, a tension has been created between it and the assured clear distance




                                      -8-
J-A10014-20


rule.2 The assured clear distance rule originated at common law and was later

incorporated into our motor vehicle code. See 75 Pa.C.S. § 3310(a) (“The

driver of a motor vehicle shall not follow another vehicle more closely than is

reasonable and prudent, having due regard for the speed of the vehicles and

the traffic upon and the condition of the highway.”). See also Cunningham,

supra at 658 (defining assured clear distance rule as requiring a driver who

is traveling behind another vehicle to operate his vehicle “under such control

and reduced speed when going around blind curves or hills in order to be able

to stop before colliding with the rear of a stopped vehicle ahead of [him]”).

As our High Court cautioned in Lockhart, supra at 1180, the rule does not

impose “a duty upon a driver to anticipate any and all possible occurrences,

however remote[,]” but only those that “may reasonably be expected to be

within his path.”

       Mr. Bergkvist concedes that there are circumstances where it is proper

to instruct the jury on both the assured clear distance rule and the sudden

emergency doctrine, but maintains that Mr. Searer failed to prove the four

elements necessary to invoke a sudden emergency defense here.             See

Appellant’s brief at 12. Specifically, Mr. Bergkvist argues that the evidence



____________________________________________


2The interrelationship between the assured clear distance rule and the sudden
emergency doctrine was poetically defined by then-Judge Eakin in Zangrando
v. Sipula, 756 A.2d 73, 77 (Pa.Super. 2000): “In sum, assured clear distance
creates duty when one drives; the emergency doctrine excuses it should
sudden peril arise.”

                                           -9-
J-A10014-20


unequivocally showed that Mr. Searer caused or contributed to the emergency

by failing to keep his vehicle an assured clear distance behind Mr. Bergkvist’s

vehicle.    Mr. Bergkvist contends that either Mr. Searer was speeding,

inattentive, or following his truck too closely. Furthermore, he cites McKee,

supra at 274, for the proposition that a “sudden emergency presupposes the

unexpected interjection of a moving object or instrumentality into a driver’s

path of travel,” and points to the fact that Mr. Searer was not confronted with

the log in his path of travel. In Mr. Bergkvist’s view, the log entering the

roadway simply did not present a sudden emergency to Mr. Searer. In short,

Mr. Bergkvist alleges that the trial court “erroneously charged on the sudden

emergency, thereby confusing the jury, and negating the responsibility of

[Mr.] Searer to adhere to the normal rules of negligence including the assured

clear distance ahead rule.” Appellant’s brief at 16 (unnecessary capitalization

omitted).

      We find misplaced Mr. Bergkvist’s reliance upon McKee for the hard-

and-fast proposition that application of the sudden emergency doctrine is

limited to instances where a moving instrumentality or object is injected

unexpectedly into a motorist’s path.     The en banc panel of this Court in

McKee, supra, recognized that “situations other than moving objects may

also qualify to successfully invoke the sudden emergency doctrine,” such as

the sudden blocking of the road, a deer in the roadway, or the appearance of

a dust cloud. McKee, supra at 274.


                                    - 10 -
J-A10014-20


      Furthermore, several years after McKee, our High Court held in

Lockhart that the defendant driver was entitled to a sudden emergency

instruction. Therein, the driver testified that she was traveling between forty

and forty-five miles per hour in a fifty-five mile per hour zone, when she

collided with a garbage truck that may or may not have been stopped, and it

could not be determined as a matter of law that she violated the assured clear

distance ahead rule.    The Court found that the trial court erred when it

“focus[ed] solely upon whether an obstacle was stationary or moving, in

circumstances where the obstacle was not in plain view for some length of

time and/or foreseeable and the person’s negligence not apparent.” Id. at

1183. The Court reasoned further that whether the object was stationary or

moving was but one factor in determining whether to apply the sudden

emergency doctrine.

      In Levey, supra, Levey and DeNardo were driving their vehicles in the

same direction when a driver traveling in the opposite direction suddenly and

without warning turned left in front of Levey. Levey applied her brakes but

could not stop in time to avoid a collision. DeNardo applied his brakes but,

since the road surface was wet, was unable to avoid colliding with Levey and

the driver who had crossed over into their lane of travel. Both Levey and

DeNardo sought to invoke the sudden emergency doctrine. The trial court

ruled as a matter of law that Levey could not be held contributorily negligent

because of the sudden emergency doctrine, but rejected DeNardo’s attempt


                                    - 11 -
J-A10014-20


to invoke the defense.       Instead, it charged the jury to assess DeNardo’s

liability by looking to the assured clear distance rule. The jury returned a

substantial verdict in favor of Levey, and on appeal, this Court affirmed the

trial court’s ruling that DeNardo could not invoke the sudden emergency

doctrine. Our Supreme Court reversed, reasoning that there was no authority

precluding DeNardo, the second driver traveling in the same direction, from

invoking the sudden emergency doctrine. The Court cautioned against the

rigid application of the sudden emergency doctrine to moving objects only. It

concluded that where the evidence did not conclusively establish that the

second driver was driving unsafely in violation of the assured clear distance

rule, it was error for the trial court not to instruct the jury that the second

driver’s conduct could be judged based on the sudden emergency doctrine.

      Mr. Bergkvist’s argument herein mirrors the reasoning of the trial court

in Levey, which was rejected by the Supreme Court. He maintains that Mr.

Searer, the second driver, cannot invoke the sudden emergency doctrine. He

urges us to find that the assured clear distance rule alone governs whether

Mr. Searer was negligent, and that Mr. Searer’s vehicle struck his vehicle

because Mr. Searer was traveling too closely behind him or not paying

attention. In support of his contention, he points to the sound of impact heard

on the dash-cam video less than two seconds after the log rolled onto the road

in front of Mr. Bergkvist.




                                      - 12 -
J-A10014-20


      Mr. Bergkvist’s argument that Mr. Searer could not avail himself of the

sudden emergency defense because he did not directly encounter the

obstacle, i.e., the log, in his path, was rejected on similar facts by this Court

in Levey.     Moreover, the jury watched the dash-cam video recording and

heard the testimony of the parties and Mr. O’Connor, and thus, could

determine whether Mr. Searer faced a sudden emergency or whether his own

negligent conduct created the peril. The trial court reviewed the evidence of

record and concluded that it was “sufficient to support a finding of sudden

emergency and [did] not conclusively establish that [Mr. Searer] caused the

sudden emergency,” and thus, “it was proper . . . to instruct the jury on the

sudden emergency doctrine.” Trial Court Opinion, 5/16/19, at 6 (adopted as

Rule 1925(a) opinion).    After conducting our review, we find no abuse of

discretion.

      Mr. Bergkvist testified to the following. As he was driving on Route 52,

the road curved to the left. See N.T., 1/7/19, at 64; N.T., 1/8/19, at 4. He

saw the log rolling down the hill and initially slowed his vehicle by removing

his foot from the accelerator. He jammed on the brakes only when he realized

the log was going to enter the roadway. See N.T., 1/7/19, at 65-66. As soon

as Mr. Bergkvist ran over the log, his vehicle stopped abruptly. He then felt

the jolt of Mr. Searer’s vehicle striking his truck in the rear. Id. at 66; N.T.,

1/8/19, at 6. Mr. Bergkvist was unsure whether his brakes or the log stopped

his vehicle. See N.T., 1/8/19, at 6-7.


                                     - 13 -
J-A10014-20


      Mr. Bergkvist offered the expert engineering testimony of Kevin

O’Connor. Mr. O’Connor maintained that there was more than 350 feet of

unobstructed sight lines to the point where the crash occurred. Id. at 62.

The expert conceded, however, that a surprised driver’s reaction times vary

depending on the circumstances, and that the stopping distance would be

affected by whether the driver traveling behind a stopped vehicle saw brake

lights illuminated. Id. at 78. Mr. O’Connor testified that he did not know

whether the log or the brakes caused Mr. Bergkvist’s vehicle to immediately

stop, but acknowledged that the log was trapped under Mr. Bergkvist’s vehicle

and there was a ten-foot scrape mark on the road. Id. at 80-82. Finally, Mr.

O'Connor opined that if the log had not rolled onto the roadway and become

lodged between the undercarriage of Mr. Bergkvist’s truck and the road, there

would have been no collision. Id. at 85.

      Mr. Searer testified that he was familiar with the roadway as he traveled

it every day.   On that day, he was not in a hurry, not speeding, and not

distracted. See N.T., 1/9/19, at 89-91. As he rounded the curve, he did not

see any brake lights illuminated on Mr. Bergkvist’s vehicle. Id. at 91. Initially,

he thought the vehicle was moving.       Once he realized that the truck was

stopped, he had little time to react. He hit his brakes, but his vehicle did not

stop before rear-ending Mr. Bergkvist’s truck.

      We are presented with a factual situation similar to that in Lockhart,

where a car collides with a stopped vehicle in front of him even though he


                                     - 14 -
J-A10014-20


maintains that he was driving at or under the speed limit and with his attention

on the road ahead. It also has many elements of Levey, where a second

driver traveling in the same direction as the first driver rear-ended the first

car when it stopped quickly because it collided with a hazard in its path. In

both Lockhart and Levey, our High Court ruled that an instruction on the

sudden emergency doctrine should have been given.

      In this case, as in Lockhart and Levey, there was no conclusive

evidence that Mr. Searer was operating his vehicle at an unsafe speed or

failing to pay attention to the road ahead in violation of the assured clear

distance rule. There is evidence that a log suddenly entering the roadway

disabled Mr. Bergkvist’s vehicle, creating an obstacle in Mr. Searer’s path of

travel. Since there was evidence of an emergency “independent of and not

created by” Mr. Searer’s negligence, to wit, the log rolling onto the roadway

and immediately disabling Mr. Bergkvist’s truck in front of Mr. Searer’s vehicle,

we find no error or abuse of discretion in the trial court instructing the jury on

the sudden emergency doctrine. See Drew, supra at 330. It was for the

factfinder to determine whether Mr. Searer confronted a sudden emergency

created by that log, or whether Mr. Searer engaged in negligent conduct that

caused or contributed to the collision. On these facts, the trial court properly

charged the jury on both the assured clear distance rule and the sudden

emergency doctrine.




                                      - 15 -
J-A10014-20


       Having concluded that the jury instruction on sudden emergency was

properly given, it follows that the trial court did not abuse its discretion in

permitting Mr. Searer to argue its application in closing argument. Thus. Mr.

Bergkvist’s second issue lacks merit.

       Mr. Bergkvist’s final contention is that there is no place for the sudden

emergency doctrine in Pennsylvania’s jurisprudence, and that it is redundant

of a general negligence instruction and confusing in the context of comparative

negligence. See Appellant’s brief at 16. He urges us to jettison the doctrine

and directs our attention to other jurisdictions that have done so. Id. at 17-

18.

       We note preliminarily that Mr. Bergkvist did not advance this argument

below.3 See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived

and cannot be raised for the first time on appeal.”). He also did not identify

it in his Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal, and the argument that the sudden emergency doctrine should be

____________________________________________


3  We found no indication that Mr. Bergkvist made this argument at trial or in
his post-trial motion. We were unable to review Mr. Bergkvist’s motion in
limine and supporting memorandum “to Prohibit Argument, Evidence, or a
Charge to the Jury Concerning the Sudden Emergency Doctrine” to determine
whether he advanced this argument therein because, although the docket
indicates it was filed on December 26, 2018, it is not contained in the certified
record. We turned to Mr. Bergkvist’s Reproduced Record, which purported to
contain a copy of the motion in limine at page 9a, but it actually contained a
different motion in limine seeking to preclude certain testimony from defense
expert Roger E. Rozsas.




                                          - 16 -
J-A10014-20


abrogated is not fairly comprised within the issues identified. Thus, it is not

preserved for appellate review. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not

included in the Statement and/or not raised in accordance with the provisions

of this paragraph (b)(4) are waived.”). Moreover, in Lockhart, supra at n.7,

our Supreme Court expressly declined an invitation to abolish the sudden

emergency doctrine, rejecting many of the same arguments advanced herein,

and we are bound by Supreme Court precedent.4       5



       Judgment affirmed.




____________________________________________


4 On September 30, 2019, our Supreme Court granted allowance of appeal
from our decision in Graham v. Check, 215 A.3d 657 (Pa.Super. 2019)
(unpublished memorandum), appeal granted 218 A.3d 386 (Pa. 2019), on the
issue: “When the Superior Court affirmed the trial court’s jury instruction
concerning the sudden emergency doctrine, did the court erroneously relieve
the defendant motorist of his legal duty to a visible pedestrian in a crosswalk?”

5 We observe the following. The sudden emergency doctrine was intended to
apply a less onerous standard when evaluating the reasonableness of a party’s
conduct when faced with a sudden emergency. As the comment to Pa.SSJI
(Civ.) 13.320 states, the doctrine comes into play when, “because of the
shortness of time in which to form judgment in an emergency not created by
his [own] negligence, [the actor] fails to act in the most judicious manner.”
Noll v. Marian, 32 A.2d 18, 19 (Pa. 1943). Over the years, however, the
doctrine has operated as a defense to liability, and the proposed standard jury
instruction even calls it a “defense.” Yet, under present law, the defense of
sudden emergency need not be pled as new matter. See Leahy v. McClain,
732 A.2d 619 (Pa.Super. 1999) (holding that sudden emergency is not an
affirmative defense that must be pleaded as new matter in a negligence
action). Perhaps, in the proper case, this anomaly will be addressed.

                                          - 17 -
J-A10014-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2020




                          - 18 -